DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 reads, “to enable selecting raising and lowering.”  It appears this should read, --to enable selectively raising and lowering--  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyes (7,575,067).
Regarding claim 1, Reyes discloses a towable implement comprising:
A frame (11) supported for traveling movement over underlying ground
A pull tongue (41) connected to the frame and spanning forwardly thereof in a longitudinal direction of the implement for selective coupling to a tow vehicle (1) for pulling of said frame forwardly over said underlying ground (Figure 11)
A working blade (26) carried on the frame (11) in an orientation lying transversely of the longitudinal direction, said blade being operable in a working state in which a portion of a lower working edge of said working blade is engaged with said underlying ground to perform a working operation thereon
Said working blade is selectively tiltable about a roll axis that extends in the longitudinal direction to enable selectively raising and lowering of opposing ends of the blade relative to one another, thereby adjusting an angular position of the blade about said roll axis to vary an orientation thereof relative to the underlying ground to enable performance of different working operations thereon (column 3 line 65 – column 4 line 11)
Said working blade has a series of rigid fins (28) distributed discretely along a width of the blade in a direction transverse to the longitudinal direction, and each rigid fin protrudes downwardly beyond a reference working plane occupied by the lower working edge of the blade (Figure 4), whereby in the working state of said working blade, at least one of said rigid fins engages said underlying ground in penetrating fashion capable of aiding in maintaining a straight travel direction of the implement

Regarding claim 2, the working blade comprises a curved blade wall curving upwardly away from the working edge of the working blade, and a mounting structure (29) that resides in fixed relation to the curved blade wall at a position there behind, and to which the rigid fins (28) are mounted.

Regarding claim 3, the mounting structure (29) resides at equal or slightly greater elevation than the lower working edge of the working blade.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hine et al. (4,356,645) in view of Reyes (7,575,067).

Regarding claim 1, Hine et al. discloses an implement comprising:
A frame (16) supported for traveling movement over underlying ground
A working blade (118) carried on the frame (16) in an orientation lying transversely of the longitudinal direction, said blade being operable in a working state in which a portion of a lower working edge of said working blade is engaged with said underlying ground to perform a working operation thereon
Said working blade is selectively tiltable about a roll axis that extends in the longitudinal direction to enable selectively raising and lowering of opposing ends of the blade relative to one another, thereby adjusting an angular position of the blade about said roll axis to vary an orientation thereof relative to the underlying ground to enable performance of different working operations thereon (column 9 lines 39-53)
Said working blade has a series of rigid fins (112) distributed discretely along a width of the blade (Figure 3) in a direction transverse to the longitudinal direction, and each rigid fin protrudes downwardly beyond a reference working plane occupied by the lower working edge of the blade (Figure 7), whereby in the working state of said working blade, at least one of said rigid fins engages said underlying ground in penetrating fashion capable of aiding in maintaining a straight travel direction of the implement

While Hine discloses the invention as described above, it fails to disclose that the implement is a towable implement connected to a vehicle via a pull tongue.  Like Hine, Reyes also discloses a working blade with downwardly protruding rigid fins across the width of the blade.  Unlike Hine, Reyes discloses that the implement can be towed by a vehicle via a pull tongue (41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tow the implement of Hine instead of pushing it as taught by Reyes as it would be combining prior art devices according to known methods to achieve predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination of Hine and Reyes discloses that the working blade comprises a curved blade wall curving upwardly away from the working edge of the working blade, and a mounting structure that resides in fixed relation to the curved blade wall at a position therebehind, and to which the rigid fins are mounted (Hine – Figure 7).

Regarding claim 3, the combination of Hine and Reyes discloses that the mounting structure resides at equal or slightly greater elevation than the lower working edge of the working blade (Hine – Figure 7).

Regarding claim 4, the combination of Hine and Reyes discloses that the mounting structure resides beneath the convex rear side of the curved blade wall (Hine – Figure 7).

Regarding claim 11, the combination discloses that each fin has symmetrically configured leading and trailing edges.
Regarding claim 12, the combination discloses that each fin tapers to a point at a leading edge thereof.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hine et al. (4,356,645) in view of Reyes (7,575,067) as applied to claims 1-4 above and further in view of Ferreira (5,611,157).

Regarding claim 5-7, the combination of Hine and Reyes disclose the invention as described above, but fails to disclose details of the mounting arrangement of the fins.  Like the combination of Hine and Reyes, Ferreira also discloses a blade member with an auxiliary ground contacting element (22) mounted behind and extending below the front working blade. Unlike the combination, Ferreira discloses that each auxiliary element (22) can be mounted via predefined pair of mounting points/mounting holes (Figure 13) spaced apart in a longitudinal direction (Figure 12) and utilizing a backstop (86) behind the auxiliary elements.  IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a backstop and pr3edtermined mounting holes for each element (22) to attach the auxiliary elements (22) to the mounting structure behind the blade in the combination of Hine and Reyes as taught by Ferreira as it would be combining prior art devices according to known methods to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hine et al. (4,356,645) in view of Reyes (7,575,067) as applied to claims 1-4 above and further in view of Senz (2,042,196).

Regarding claim 13, the combination of Hine and Reyes disclose the invention as described above, but fails to disclose that the fins have concave leading edges.  Like the combination, Senz discloses a blade member with an auxiliary ground contacting element (6) mounted behind and extending below the front working blade. Unlike the combination, Senz discloses a fin/tooth with a concave leading surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a concave fin/tooth member in the combination as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitchell discloses a leveling blade with rear mounted members and a “backstop” (21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671